Title: To George Washington from James Wood, 7 December 1780
From: Wood, James
To: Washington, George


                        
                            Sir
                            Annapolis 7th December 1780
                        
                        The Removal of the British Troops from the State of Virginia to Maryland, has Occasioned my being here, in
                            Order to make Some Provision for the Troops who are on their March. their Destination is not yet Determined but hope it
                            will be today as the Matter is Depending before the Assembly. there is as Yet no Provision made for them, an empty
                            Treasury and the Execution entirely without Powers and much Averse to receiving the Troops. I have Applied to the
                            Executive of Virginia to be Aided with Provision from Berkeley, and the Upper Counties, in Order to Save the Supplies of
                            this State for Our Own Troops, and hope I shall be Able to Subsist them from that Quarter, and the upper parts of this
                            State. On the removal from Albemarle the whole Burthen of Procuring Waggons, and laying in a Stock of Provisions and
                            Forage On a route of One hundred and fifty miles without money were thrown entirely On Me, which I have happily effected,
                            but which has involved me in innumerable Difficulties, in the Settlements of Public Accounts entirely Out of my line. the
                            German Troops are to Continue at their Present Quarters where I hope they Can be Supplied, but fear they will Suffer
                            before I can return to that post. Your Excellency may be Assured that I will Superintend both Posts as far as it is
                            Possible from their remote Situations. I am to Acknowledge the receipt of your Excellencys two Letters Mentioning the
                            Exchange of Brigadiers General Specht and De Gall with their Suites and Attendants, and a list of a Number of Other
                            Officers, who I have Permited to Proceed to Elizabeth Town, Wth their Servants, the route
                            Directed by your Excellency. As I was not informed whether the Servants were Exchanged, I took the Officer Paroles, that
                            they wou’d not Attmept to take them to New York, untill Exchanged or they Obtained Permission for it. in the last list
                            which Came to hand the Names of Brigadier General De Galls Aid de Camp, Surgeon, and Secretary, were not included, but as
                            your Excellency had in a former Letter Mentioned that his Suite & Attendants were Exchanged and they had sold Off
                            all their Baggage before the receipt of the List; I Permited them to Proceed with the Brigadier to Elizabeth Town On
                            Parole, not to Depart untill they receive your Permission. The Polite Terms in which your Excellency has been Pleased to
                            Mention your Approbation of my Conduct is extremely flattering to me. I shall ever think it a Peculiar Happiness to Carry
                            your Orders into Execution, in whatever Command you may think proper to Place me. I have the Honor to be with the Greatest
                            respect. Sir Yr Excellencys Very Obt Servt
                        
                            James Wood
                        
                    